                              CLERK’S NOTICE
                         RE: Zoom Webinar Information
                             Virtual Courtroom 220
WHEN: November 12, 2020 at 1:30PM Pacific Time (US and Canada)
TOPIC: Chapter 13 Confirmation / Law and Motion

Please use the link below to join the webinar:

https://www.zoomgov.com/j/1601195187?pwd=b25PNnhRdUdJMW94NXAySVR6MkxjZz09
        Password: 213580

To Join by Telephone:

Note: Parties who dial-in via phone are in listen-only mode. They will not have a live line to
address the Court.

US: +1 (669) 254-5252 or +1 (646) 828-7666
        Webinar ID: 160 119 5187
        Password: 213580
International numbers available: https://www.zoomgov.com/u/acGe7moAm

Attorneys and parties intending to appear and be heard on matters on this calendar should
NOT register with CourtCall as they had in the past.

If you are making an appearance, your name must list the Line #, Your First Name, Your
Last Name, and Representation. Otherwise, for security reasons, you will not be allowed
into the Zoom hearing.

Please ensure you are connected via Zoom 15 minutes prior to the start of the hearing.

                        Important Notice to the Media and Public
Persons granted remote access to hearings and other proceedings held before the Court via Zoom
or any other communication service are reminded that recording, photographing, rebroadcasting
or retransmission of such proceedings (including streaming, screen-shots or any other audio or
video reproduction) is absolutely prohibited by policy of the Judicial Conference of the United
States.
A violation of these prohibitions is subject to sanctions, including but not limited to removal of
court‐issued media credentials, restricted access to future hearings, or any other sanctions
deemed necessary by the Court. *
Please see https://www.canb.uscourts.gov/procedure/zoom for information on preparing for and
participating in a Zoom Webinar. Counsel are instructed to familiarize themselves with and
practice Zoom Webinar functions, and to test their internet, video, and audio capabilities prior to
the hearing.
* General Order 38 (Fourth Amended): Matters Pending in The Northern District of California
in Re: Covid-19 Public Health Emergency, at paragraph 4; United States District Court,
Northern District of California General Order 58, at paragraph III



Case: 20-41288      Doc# 89      Filed: 10/23/20    Entered: 10/23/20 14:59:24        Page 1 of 1
